Citation Nr: 0404926	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-17 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Haven, 
Connecticut


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring automobile adaptive equipment.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

This appeal arises from a June 2002 determination of the VA 
Medical Center of the Department of Veterans Affairs (VA) 
Regional Office (RO) in West Haven, Connecticut which denied 
entitlement to automobile adaptive equipment.  




REMAND

The veteran in his November 2002 letter to the VA Medical 
Center indicated there was some confusion as to the reason 
his claim was denied.  It was unclear to him whether his 
claim had been denied because he was not service connected 
for a qualifying disability or because of "his driving 
capability."  

The confusion has arisen in part because the veteran was 
granted entitlement to an automobile and adaptive equipment 
in a March 1997 rating decision.  The RO as per the 
adjudication procedures outlined in Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1), Part 4, 
Chapter 23, Section 8 then referred the claim to the VA 
outpatient clinic for a determination.  The VA determination 
which is the subject of this appeal is not the March 1997 
rating decision of the RO, but a June 2002 determination of 
the VA Medical Center denying his claim for a grant of 
automobile adaptive equipment on the basis he was no longer 
capable of operating a motor vehicle.  A VA physician in 
March 2000 examined the veteran and found his visual acuity 
did not qualify him for a Connecticut drivers license.  

VA has a duty to inform the veteran of the applicable laws 
and regulations and provide a discussion of how they affect 
his claim.  38 C.F.R. § 19.29 (2003).  In reviewing the 
veteran's claim the Board has noted the veteran was not 
properly notified of the laws and regulations that governed 
his claim or notified of the evidence necessary to support a 
grant of the benefits sought.  Neither the statement of the 
case nor the supplemental statement of the case issued to the 
veteran included the pertinent laws and regulations set out 
in 38 U.S.C.A. §§ 3901, 3902, 3903 (West 2002) and 38 C.F.R. 
§§ 3.808, 17. 156 (2003) governing the grant of a certificate 
for purchase of automobile adaptive equipment.  They included 
only citations but not the applicable text.  

The Board also observes that recently enacted legislation has 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant concerning certain aspects of claim development.  
See Veterans Claims Assistance Act of 2000 (VCAA) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  In 
addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  The veteran was not 
notified of VCAA or VA's duty to assist him in developing his 
claim as promulgated in the new regulations listed in the 
previous sentence.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In this instance the veteran's claim was denied because a VA 
physician in March 2000 examined the veteran and found his 
visual acuity did not qualify him for a Connecticut drivers 
license.  The law provides at 38 U.S.C.A. § 3903(b) (West 
2002) that "no eligible person shall be provided an 
automobile or other conveyance under this chapter until it is 
established to the satisfaction of the Secretary, in 
accordance with the regulations the Secretary shall 
prescribe, that the eligible person will be able to operate 
the automobile or other conveyance in a manner consistent 
with such person's own safety and the safety of others and 
will satisfy the applicable standards of licensure to operate 
the automobile or other conveyances established by the State 
of such person's residency or other proper licensing 
authority."  See also 38 C.F.R. § 17.156 (2003).  The 
regulations at 38 C.F.R. § 3.809 expressly state that "a 
claimant will be furnished a certificate of eligibility  for 
financial assistance in the ...purchase of such adaptive 
equipment as may be appropriate to the claimant's losses 
unless the need for such equipment is contraindicated by 
physical or legal inability to operate the vehicle."  

The regulations at 38 C.F.R. § 3.809(e) define the term 
adaptive equipment and include the following "to be operated 
by the eligible person or is to be operated for such person 
by another person."  

The veteran's claim must be remanded in order to give the 
veteran an opportunity to present competent medical evidence 
that he meets the vision standards for the State of 
Connecticut to hold a drivers license, or that his visual 
acuity of 20/80 meets the criteria, or that the automotive 
adaptive equipment he requires is to be operated by another 
person as contemplated in 38 C.F.R. § 3.809(e).  

Accordingly, the case is REMANDED for the following:


1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim, including the evidence necessary 
to support his claim.  

2.  After completing any additional 
development deemed necessary, the Medical 
Center should readjudicate the claim for 
automobile adaptive equipment on the 
merits.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC) including all relevant laws 
and regulations, which discusses their 
affect on his claim.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




